       Case 9:20-cv-00736-GTS-DJS Document 16 Filed 06/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

DEREK COPPINS,

                              Petitioner,
                                                             9:20-CV-0736
v.                                                           (GTS/DJS)

WILLIAM LEE,

                              Respondent.

_____________________________________________

APPEARANCES:                                                 OF COUNSEL:

DEREK COPPINS, 17-A-0399
 Petitioner, Pro Se
Eastern NY Correctional Facility
Box 339
Napanoch, New York 12458

HON. LETITIA A. JAMES                                        DENNIS A. RAMBAUD, ESQ.
Attorney General for the State of New York                   Assistant Attorney General
  Counsel for Respondent
28 Liberty Street
New York, New York 10005

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court in this habeas corpus proceeding filed by Derek Coppins

(“Petitioner”) pursuant to 28 U.S.C. § 2254, are (1) the Report-Recommendation of United States

Magistrate Judge Daniel J. Stewart recommending that the Petition be denied and dismissed

because Petitioner’s claim involves a question of state procedural law that is not cognizable in a

federal habeas corpus proceeding, and recommending that no Certificate of Appealability be

issued, (2) Petitioner’s (one-page) Objection to the Report-Recommendation, and (3) his motion
       Case 9:20-cv-00736-GTS-DJS Document 16 Filed 06/17/21 Page 2 of 2




for the appointment of counsel. (Dkt. Nos. 13, 14, 15.) After carefully reviewing the relevant

papers herein, including Magistrate Judge Stewart’s thorough Report-Recommendation, the

Court can find no error in the Report-Recommendation, clear or otherwise: Magistrate Judge

Stewart employed the proper standards, accurately recited the facts, and reasonably applied the

law to those facts. As a result, the Report-Recommendation is accepted and adopted in its

entirety for the reasons set forth therein, the Petition is denied and dismissed, and Petitioner’s

motion for the appointment of counsel is denied as moot (and alternatively as unsupported by a

showing of cause).

       ACCORDINGLY, it is

       ORDERED that Magistrate Judge Stewart’s Report-Recommendation (Dkt. No. 13) is

ACCEPTED and ADOPTED in its entirety; and it is further

       ORDERED that Petitioner’s Petition for a writ of habeas corpus (Dkt. No. 1) is

DENIED and DISMISSED; and it is further

       ORDERED that Petitioner’s motion for the appointment of counsel (Dkt. No. 15) is

DENIED.

       The Court declines to issue a Certificate of Appealability because Petitioner has not made

a substantial showing of the denial of a constitutional right pursuant to 28 U.S.C. § 2253(c)(2).

Dated: June 17, 2021
       Syracuse, New York




                                                  2
